

115 HR 4014 IH: Determining if Regulatory Actions are in the Interest of the Nation or the Swamp Act of 2017
U.S. House of Representatives
2017-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4014IN THE HOUSE OF REPRESENTATIVESOctober 11, 2017Mr. Cicilline (for himself, Mr. Conyers, Mr. DeFazio, Mr. Grijalva, Mr. Connolly, and Mr. Doggett) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend chapter 5 of title 31, United States Code, to require publication of information relating
			 to regulatory conflicts of interest, and for other purposes.
	
 1.Short titleThis Act may be cited as the Determining if Regulatory Actions are in the Interest of the Nation or the Swamp Act of 2017 or as the DRAIN the Swamp Act of 2017 . 2.Requiring Greater Transparency for Regulatory Conflicts of Interest (a)In generalChapter 5 of title 5 is amended by inserting after chapter 6, the following new chapter:
				
					6APublication of Information Relating to Regulatory Conflicts of Interest
						
							651. Agency Submission to Comptroller General.
							652. Definitions.
						
						651.Agency Submission to Comptroller General
 (a)Regulatory Conflicts of InterestThe head of each agency shall submit to the Comptroller General of the United States in such a manner as the Comptroller General may reasonably require, for each major rule that the agency proposes or finalizes, an assessment and quantification of any regulatory conflict of interest pertaining to that major rule.
 (b)ExceptionNothing in this chapter shall apply to rules which an agency for good cause finds (and incorporates the finding and a brief statement of reasons therefor in the rules issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest.
 (c)Major rulesBefore a major rule may take effect, the Federal agency promulgating such rule shall submit to the Comptroller General and publish in the Federal Register a report pursuant to subsection (a).
 652.DefinitionsIn this chapter: (1)Agency; rule; rule makingThe terms agency, rule, and rule making have the meanings given those terms in section 551 of title 5, United States Code.
 (2)Major ruleThe term major rule has the meaning given that term in section 804 of title 5, United States Code. (3)Regulatory conflict of interestThe term regulatory conflict of interest means a major rule that has a substantial pecuniary benefit to a covered person.
 (4)Covered personThe term covered person means the President, senior advisors to the President, including special advisors that do not receive an official salary, the head of the agency issuing the rule, the director of the Office of Management and Budget, the Administrator of the Office of Information and Regulatory Affairs, or any individual who serves on a Regulatory Reform Task Force established by section 3 of Executive Order 13777.
							.
 (b)Clerical amendmentThe table of chapters for part I of title 5, United States Code, is amended by inserting after the item relating to chapter 5, the following:
				
					
						6.The Analysis of Regulatory Functions 601
						6A.Publication of Information Relating to Regulatory Conflicts of Interest651.
			3.ACUS study and report on regulatory capture
 (a)In generalThe Administrative Conference of the United States shall conduct a study on— (1)compliance by Federal agencies with this Act and the amendments made by this Act; and
 (2)effective measures to minimize regulatory capture. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrative Conference of the United States shall submit a report to Congress that contains the findings of the study conducted under subsection (a).
			4.Judicial Review
			(a)Agency statements on Regulatory Conflicts of Interest
 (1)In generalCompliance or noncompliance by any agency with the provisions of this section shall be subject to judicial review only in accordance with this section.
				(2)Limited review of agency compliance or noncompliance
 (A)In generalAgency compliance or noncompliance with the provisions of this section shall be subject to judicial review only under section 706(1) of title 5, and only as provided under subparagraph (B).
 (B)Failure to prepare written statementIf an agency fails to prepare the written statement (including the preparation of the estimates, analyses, statements, or descriptions) under this section, a court may compel the agency to prepare such written statement.
 (3)Review of agency rulesIn any judicial review under any other Federal law of an agency rule for which a written statement is required under this section, the inadequacy or failure to prepare such statement shall not be used as a basis for staying, enjoining, invalidating or otherwise affecting such agency rule.
 (4)Certain information as part of recordAny information generated under this section that is part of the rule making record for judicial review under the provisions of any other Federal law may be considered as part of the record for judicial review conducted under such other provisions of Federal law.
 (5)Application of other Federal lawFor any petition under paragraph (2) the provisions of such other Federal law shall control all other matters, such as exhaustion of administrative remedies, the time for and manner of seeking review and venue, except that if such other Federal law does not provide a limitation on the time for filing a petition for judicial review that is less than 1 year, such limitation shall be 1 year after a final rule is promulgated by the appropriate agency.
 (b)Judicial review and rule of constructionExcept as provided in subsection (a)— (1)any information submitted under this section shall not be subject to judicial review; and
 (2)no provision of this Act shall be construed to create any right or benefit, substantive or procedural, enforceable by any person in any administrative or judicial action.
 5.DefinitionsTerms used in this Act have the meaning given such terms in section 652 of title 5, United States Code.
		6.Effective date
 This Act shall take effect beginning on the date of enactment shall apply only to any agency rule for which a general notice of proposed rule making is made on or after such date.
		